Citation Nr: 1222376	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for peripheral neuropathy of the right lower extremity through July 6, 1011, and in excess of 10 percent thereafter. 

2.  Entitlement to an initial compensable evaluation for peripheral neuropathy of the left lower extremity through to July 6, 1011, and in excess of 10 percent thereafter.

3.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the claims was later transferred to the Cleveland, Ohio RO. 

The Veteran was provided a Videoconference hearing before the Board in April 2012.  A transcript of the testimony offered at this hearing has been associated with the record.  

The issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to initial evaluations in excess of 10 percent for peripheral neuropathy of the right and left lower extremities, entitlement to an evaluation in excess of 30 percent for PTSD and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  This claim is not necessarily inextricably intertwined with the claims on appeal, and may be properly referred for appropriate development and adjudication.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).


FINDINGS OF FACT

1.  Prior to July 7, 2011, the evidence is to at least equipoise that peripheral neuropathy of the right lower extremity manifested by mild incomplete paralysis.

2.  Prior to July 7, 2011, the evidence is to at least equipoise that peripheral neuropathy of the left lower extremity manifested by mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  Entitlement to a 10 percent evaluation prior to July 7, 2011, is warranted for peripheral neuropathy of the right lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 4.7, 4.20, 4.124a, Diagnostic Code 8599-8521 (2011).

2.  Entitlement to a 10 percent evaluation prior to July 7, 2011, is warranted for peripheral neuropathy of the left lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 4.7, 4.20, 4.124a, Diagnostic Code 8599-8521 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the partial grant of this claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As the claims for initial evaluations in excess of 10 percent for peripheral neuropathy of the right and left lower extremities will remain pending following the Board's partial grant, the Board finds no prejudice to the appellant in proceeding with the issuance of this decision.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's peripheral neuropathy of the lower extremities has been evaluated under 38 C.F.R. § 4.124a Diagnostic Code 8599-8512.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  Diagnostic Code 8521 addresses incomplete paralysis of the external popleatal nerve.  Under Diagnostic Code 8521 a 10 percent rating is for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2011).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6.

The Veteran filed his claims for service connection of peripheral neuropathy of the left and right lower extremities in July 2007.  Via the aforementioned March 2008 rating decision, the RO granted entitlement to service connection for these disorders, effective July 18, 2007, and assigned each a non-compensable disability evaluation.  In a September 2011 Supplemental Statement of the Case (SSOC), the RO increased the evaluations to 10 percent disabling, effective July 7, 2011, the date of a VA examination warranting such an increase.  

When the Veteran filed his claim for service connection of peripheral neuropathy  he particularly complained of numbness and tingling in his lower extremities and noted that recent back surgery had not alleviated these symptoms.  He noted that his right leg was worse than his left and sought to attribute these symptoms to exposure to herbicides, diabetes mellitus or a low back condition.  He requested that he be provided a VA examination.  

Notably, an October 2007 record from the St. Clairsville VA Community Based Outpatient Clinic (CBOC) documents that the Veteran then denied weakness, tingling and numbness, although he complained that his thighs, knees, calves and knees hurt.  Examination of the lower extremities was normal; notably, monofilament testing was within normal limits.  His gait was then normal and sensory motor reflexes were within normal range.  Peripheral neuropathy was not assessed.  

A review of the claims file discloses that the earliest evidence of peripheral neuropathy appears in a February 2008 VA examination report.  At this time, the Veteran related that after his back surgery his leg pain and numbness resolved; however, he continued to feel "like there [were] ants or bees crawling around in his calf."  Sensory testing showed intact light and sharp touch sensation in the lower extremities.  Vibratory sensation was normal in the left lower extremity, but decreased in his left foot.  Electrodiagnostic testing resulted in an assessment of a mild to moderate peripheral neuropathy, most likely diabetic in nature.  No evidence of lumbosacral radiculopathy was revealed, however.  The examiner assessed bilateral lower extremity peripheral neuropathy.  

Subsequent VA records document treatment for diabetes mellitus, well-controlled.  However, the records are largely silent with respect to peripheral neuropathy and monofilament testing on numerous occasions was normal.  

In January 2010 the Veteran offered his reasons for disagreeing with the non-compensable evaluation assigned for peripheral neuropathy of each lower extremity.  In particular he complained that he had constant pain in his legs, as well as "the constant feeling of bees or ants crawling" therein.  He noted that his leg pain had not resolved with surgery. 

A February 2011 VA neurology consult documents that on sensory examination the Veteran had decreased vibratory sensation at the ankle and absent at the toes.  He also reported dyesthetic feelings to pinprick more noticeable on the left than on the  right.  He was able to arise from a chair and had a stable gait.  No Romberg sign was present.  He had mild difficulty with tandem gait.  

An April 2011 VA treatment note documents that the Veteran had no history of recent falls and walked without assistance.  He denied weakness and numbness.  

On July 7, 2011, the Veteran was last afforded a VA examination.  At this time, the Veteran related that his peripheral neuropathy had started with some intermittent numbness of the feet with tingling, but he now had chronic and constant tingling of the feet, to include the lower legs.  He also complained of a constant burning sensation in his feet, with flares of tingling of the toes at times.  He also reported stumbling and imbalance, but no falls.  He denied weakness, functional fatigue and loss, paralysis, neuritis, neuralgia, muscle wasting or atrophy.  

Physical examination revealed that the Veteran ambulated wearing dress shoes, with left heel shoe wear.  He had a normal gait and walked without assistance.  There was no paralysis, neuritis or neuralgia.  There was no muscle wasting or atrophy.  Motor strength was 5/5 bilaterally.  He was able to walk on his heels and toes.  Romberg was normal and there was no difficulty with tandem gait.  Stereognosis and graphesthesia were normal.  Monofilament testing showed diminished sensate ability to the soles of the feet, to include the toes, as well as diminished vibratory sense of the lateral malleolus bilaterally.  Position sense was good.  Upper and lower reflexes were intact.  Achilles tendon reflex was intact and Babinski was negative.  

In resolving any doubt in the Veteran's favor, the Board finds that a 10 percent evaluation is warranted for peripheral neuropathy of each extremity for the entire period since July 18, 2007, which is the date on which the RO received his claim for service connection.  In this regard, the Board notes that the clinical evidence, along with the Veteran's complaints, shows that peripheral neuropathy of each extremity primarily manifested throughout the applicable period by at least mild incomplete paralysis.  Indeed, throughout the applicable period the Veteran consistently complained of wholly sensory manifestations such as burning, tingling and numbness in the distal lower extremities.  Accordingly, and in light of the relatively contemporaneous assessment of peripheral neuropathy confirmed by diagnostic testing in February 2008, a 10 percent evaluation is proper for each lower extremity.  Fenderson, supra.  As noted above, the remaining claims for evaluations in excess of 10 percent remain pending; thus, the Board is not precluding the award of a higher initial rating.  However, such determination is being deferred pending the development ordered herein below.


ORDER

Entitlement to an initial 10 percent evaluation prior to July 7, 2011, for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial 10 percent evaluation prior to July 7, 2011, for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits

REMAND

As noted above, the Veteran testified before the board in April 2012.  At this time, he related that despite the findings of the July 2011 VA examination, he was having difficulty walking.  He therefore requested a new VA examination.  It is noted by the Board, also, that following this VA examination the Veteran resigned his job as a driver due to problems with his feet.  

With respect to PTSD, a July 2011 VA examination notes an assigned GAF score of 70-75 and an assessment of PTSD.  The examination report notably reflects that he had recently acquired a motorcycle, which he enjoyed riding with his wife.  At his April 2012 Board hearing the Veteran related that he felt his PTSD was more severe than the examination disclosed.  He particularly related that he had no friends and that his wife and he were experiencing marital problems.  The Veteran also requested that he be afforded a VA examination by a different examiner than that which conducted the July 2011 VA examination as he was apparently uncomfortable with that examiner.  

In this regard, the Board notes that when it is asserted that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared. VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran's testimony indicates possible worsening of peripheral neuropathy of the lower extremities and PTSD, he should be afforded new VA examinations.

At his Board hearing, the Veteran related that he had hurt his back on several occasions in service, particularly during combat in Vietnam, and that he did not seek treatment for any injury as he was in the field.  He testified that he had had constant back pain since service and had been advised that his currently diagnosed low back disability was attributable to an old injury.  He has not been afforded a VA examination to address the etiology of his low back disability. 
The Veteran has confirmed service in Vietnam and has been awarded the Combat Action Ribbon and the Purple Heart Medal.  Accordingly, the combat presumptions apply.  The presumptions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Accordingly, as there is insufficient evidence to decide the claim, the Veteran should be afforded a VA examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Board notes the presence of a VA Form 21-4142 (Authorization and Consent to Release Information to VA) related to mental health treatment from the Wheeling Vet Center dated in November 2007.  It does not appear that the RO ever acted on this release and attempted to obtain these records and they have not been associated with the claims file.  

VA has a duty to assist the Veteran in obtaining all potentially relevant documents to substantiate a claim, including medical evidence either to verify or not verify the claim.  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 C.F.R.§ 3.159(c) (2011).  Therefore, an attempt should be made to obtain all of the Veteran's VA treatment records from the Vet Center located in Wheeling, West Virginia to associate them with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA are considered constructively part of the record and should be associated with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from Wheeling Vet Center.  Perform any and all follow-up as necessary, to include requesting assistance from the Veteran in obtaining these records, and document negative results.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA peripheral nerves examination to determine the current nature and severity of his service-connected peripheral neuropathy of the bilateral lower extremities.  The claims file must be reviewed by the examiner in conjunction with the appeal.

The examiner should describe all symptomatology related to the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.  Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination by a different VA examiner than the one who conducted his July 2011 examination, if possible, to determine the current severity of his service-connected PTSD.  The claims folder, and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of any current PTSD.  These tests should include validity testing of the Veteran's responses.  The tests and studies performed, and their results, should be discussed in the examination report.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.  The examiner must discuss the effect, if any, of the Veteran's PTSD on both his social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of any disability of the low back.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability of the low back is attributable to service, particularly the Veteran's reported history of injury to the low back during combat and his Vietnam service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

4.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal.  If any benefit sought on appeal remains denied, issue a SSOC and provide the appellant and his representative an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


